       Case 1:19-cr-00472-PAC Document 154 Filed 05/07/21 Page 1 of 6   1
     L4CATAGCps

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 19-cr-472 (PAC)

5    SALVATORE TAGLIAFERRO,

6                     Defendant.                    Conference

7    ------------------------------x

8                                                   New York, N.Y.
                                                    April 12, 2021
9                                                   12:05 p.m.

10
     Before:
11
                             HON. PAUL A. CROTTY
12
                                                   District Judge
13

14                                 APPEARANCES

15   AUDREY STRAUSS
          United States Attorney for the
16        Southern District of New York
     BY: JARROD L. SCHAEFFER
17        THOMAS McKAY
          Assistant United States Attorneys
18
     MICHAEL K. BACHRACH
19        Attorney for Defendant
          -and-
20   LAW OFFICES OF SUSAN G. KELLMAN
          Attorneys for Defendant
21   BY: SUSAN G. KELLMAN

22
     Also Present:    Annie Phifer
23                    Paralegal
                      U.S. Attorney's Office
24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00472-PAC Document 154 Filed 05/07/21 Page 2 of 6     2
     L4CATAGCps

1              (Case called)

2              THE CLERK:    Counsel for the government, please state

3    your appearance.

4              MR. McKAY:    Good afternoon, your Honor.      Thomas McKay

5    and Jarrod Schaeffer for the government.        We're joined at

6    counsel table by Paralegal Specialist Annie Phifer.

7              THE COURT:    Good afternoon.

8              MR. BACHRACH:    Good afternoon, your Honor.       Michael

9    Bachrach and Susan Kellman for the defendant Salvatore

10   Tagliaferro.

11             THE COURT:    Ms. Kellman, how are you?

12             MS. KELLMAN:    Very good.    Thank you, Judge.     Good

13   afternoon.

14             THE COURT:    Mr. Tagliaferro, please keep your mask on.

15             Does the government want to take up anything?

16             MR. McKAY:    No, your Honor.    We have no issues to

17   raise at this time.

18             THE COURT:    Mr. Bachrach?

19             MR. BACHRACH:    No, your Honor, nothing.

20             THE COURT:    I've got a few things I want to clear up.

21             I sent around my preliminary instructions a couple

22   weeks ago.   I haven't gotten any comments.       Does anybody intend

23   to comment on them?

24             MR. McKAY:    We have reviewed them and have no

25   objections, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00472-PAC Document 154 Filed 05/07/21 Page 3 of 6   3
     L4CATAGCps

1              MR. BACHRACH:    Your Honor, there was one word I think

2    we wanted to ask be deleted.      I don't have it with me, but I

3    can send you a letter by the end of today.

4              THE COURT:    OK.   That's fine.

5              With regard to the trial schedule, I think I've

6    already said this, but jury selection will take place on

7    Tuesday the 20th.    Hopefully we'll get it done on Tuesday the

8    20th.   That will leave three days for trial, openings and

9    trial, the 21st, the 22nd, and the 23rd.

10             The following week we'll be working Monday through

11   Thursday.    And hopefully this case will be done by Thursday of

12   next week.    The first week is jury selection on Tuesday, the

13   20th, followed by openings and presentation of the government's

14   case, which ought to take the full week.

15             I sent around the indictment, which is going to go in

16   to the jury for consideration, and the government has dropped

17   Counts Four and Five.     Is there anything else that

18   Mr. Tagliaferro wants to bring up?

19             MR. McKAY:    Your Honor, if I may just to clarify one

20   thing, we submitted to the Court a version of the indictment

21   that drops Counts Four and Five, but also drops a speaking

22   allegation that just included the charging language of Counts

23   One through Three.

24             THE COURT:    Mr. Bachrach?

25             MR. BACHRACH:    Yes.   That's correct, your Honor.      We


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00472-PAC Document 154 Filed 05/07/21 Page 4 of 6   4
     L4CATAGCps

1    reviewed their proposal and have no objection.

2              THE COURT:    The government's submission is agreeable

3    to both sides.    Correct?

4              MR. BACHRACH:    Yes, your Honor.

5              THE COURT:    I have considered and thank the parties

6    for their suggestions on voir dire.       I have incorporated those

7    that I think are relevant, and not included those that I

8    thought were irrelevant or went too far.

9              We need a verdict sheet, and the parties are going to

10   work on that jointly?

11             MR. McKAY:    Yes.   We will, your Honor.

12             MR. BACHRACH:    We will, your Honor.

13             THE COURT:    When could I expect that?

14             MR. McKAY:    Your Honor, it shouldn't take very long at

15   all.   So we're happy to send it in to the Court no later than

16   the end of this week, if that's --

17             THE COURT:    That would be fine.

18             When are we going to get the 3500 material, Mr. McKay?

19             MR. McKAY:    Your Honor, we have binders of the 3500

20   materials for the testing witnesses, for the Court, and for

21   defense counsel here today, and we'll give those to you today.

22   I'll note for the record that we've produced the 3500 for those

23   witnesses as well as nontestifying witnesses to the defense

24   considerably before today.      But the binders we're getting to

25   the Court today.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00472-PAC Document 154 Filed 05/07/21 Page 5 of 6   5
     L4CATAGCps

1              THE COURT:    How many testifying witnesses do you

2    anticipate?

3              MR. McKAY:    Right now we anticipate nine witnesses.

4              THE COURT:    OK.

5              MR. McKAY:    And, Judge, I will also note that we have

6    binders for the Court and defense counsel of all of the

7    government exhibits that we currently intend to introduce.

8    We'll give those to the Court today.

9              THE COURT:    All right.    My courtroom deputy,

10   Mr. Gonzalez, is available for a tour of the trial courtroom.

11   Is it 26D?

12             THE CLERK:    Yes, Judge.

13             THE COURT:    26D.   That will take place right after we

14   adjourn here.

15             If there's nothing else to do, we'll adjourn now.

16             I have an affidavit here of financial need.

17             OK.   This is a financial affidavit, which I have

18   approved.    It will be docketed.

19             MR. BACHRACH:    Thank you, your Honor.

20             MS. KELLMAN:    Thank you, Judge.

21             THE COURT:    Anything else?

22             MR. McKAY:    Judge, can we just confirm, are we still

23   sitting, I believe, starting at 9:45, the schedule that you

24   described earlier?

25             THE COURT:    Yes.   9:45 to 3:45.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00472-PAC Document 154 Filed 05/07/21 Page 6 of 6    6
     L4CATAGCps

1              MR. McKAY:    Thank you.

2              THE COURT:    I am told that 15-minute breaks, because

3    of the transportation up and down in the elevators, are running

4    around 30 minutes.     So we'll try to do it for 15 minutes, but

5    the breaks will probably be a little bit longer.         Lunch is

6    running a little bit longer as well.       So you've got to factor

7    that into your planning of the trial day.

8              All right.    If there's nothing else, the matter is

9    adjourned.

10             (Adjourned)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
